t c memo united_states tax_court james j brookbank petitioner v commissioner of internal revenue respondent docket no filed date james j brookbank pro_se louis h hill for respondent memorandum opinion gale judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax i r c sec sec sec year deficiency b b s big_number dollar_figure of interest sec_444 due on dollar_figure big_number big_number of interest due on dollar_figure big_number big_number of interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner did not appear for trial respondent filed motions for judgment by default and for a penalty under sec_6673 respondent's motion for judgment by default respondent's motion for judgment by default relies on facts and evidence deemed stipulated pursuant to an order of the court made under rule f and in addition on facts pleaded in the answer respondent contends that those materials are sufficient to carry respondent's burden_of_proof because of petitioner's default relying on 91_tc_1049 affd 926_f2d_1470 6th cir respondent however also called two witnesses in further support of respondent's determination of fraud the witnesses testified to income paid to petitioner during the years in issue and admissions made by petitioner about avoiding payment of income taxes by putting assets in the names of family members the facts pleaded in the answer and supported in many instances by the stipulated facts and evidence are summarized below background petitioner resided in ohio at the time that he filed his petition during and petitioner was engaged in the business of selling life_insurance during those years he was employed by and received commissions from various life_insurance_companies petitioner received total income from these sources of dollar_figure in dollar_figure in and dollar_figure in the specific amounts paid to petitioner by each insurance_company during each year were set out in detail in the answer and supporting documents including canceled checks and commission records were deemed stipulated during and petitioner caused substantial portions of his income to be deposited into a bank account maintained in the name of his mother and his daughter payments out of that bank account were made for petitioner's use petitioner acquired automobiles and caused them to be registered in the name of his daughter on or about the due dates for his income_tax returns for and petitioner prepared form sec_1040 and mailed them to the cincinnati service_center of the internal_revenue_service the form sec_1040 included his name social_security_number address filing_status and claim of one exemption the phrase object---self incrimination was typed on the lines of the forms designed for financial information and computations petitioner did not include any financial information on any of the form sec_1040 for or that he sent to the service_center petitioner was promptly notified by the internal_revenue_service that the form sec_1040 were not acceptable as income_tax returns and that he was required to file federal_income_tax returns on date petitioner was convicted of willful failure_to_file federal_income_tax returns for and in violation of sec_7203 petitioner was sentenced to prison but his sentence was suspended and he was placed on probation on condition that he file income_tax returns by date petitioner failed to file the returns within that time and on date his prison sentence was reimposed petitioner's failure_to_file federal_income_tax returns for and was part of an 8-year pattern of failure_to_file tax returns commencing in petitioner fraudulently failed to report income_tax liabilities of dollar_figure dollar_figure and dollar_figure for and respectively and all or part of the underpayment of income_tax for those years is due to fraud with intent to evade tax discussion in 926_f2d_1470 6th cir affg 91_tc_1049 the court_of_appeals for the sixth circuit to which this case is appealable sustained a default judgment including additions to tax for fraud against a taxpayer who failed to appear for trial in this case as appears from the procedural history set forth below in relation to respondent's motion for a penalty under sec_6673 there is every reason to believe that petitioner's default was willful and was a continuation of his history of willful and flagrant disregard of his tax_liabilities at no time during this proceeding has he offered evidence of any reasonable dispute with respect to the facts alleged and relied on by respondent respondent's specific allegations generally supported by the evidence deemed stipulated set forth sufficient facts for respondent to carry his burden_of_proof failure_to_file returns failure to report income over a period of years failure_to_pay_tax over a period of years and concealment of assets are common badges_of_fraud see eg 796_f2d_303 9th cir affg tcmemo_1984_601 under these circumstances respondent's burden_of_proof is satisfied see smith v commissioner supra respondent's motion for default judgment should be granted and the deficiencies and additions to tax determined by respondent should be sustained in full respondent's motion under sec_6673 the stipulated evidence establishes that petitioner filed so-called fifth_amendment form sec_1040 for the years in issue that he was advised promptly by the internal_revenue_service that the form sec_1040 were not proper tax returns that he was convicted of failure_to_file tax returns for of the years in issue and that he failed to comply with the terms of probation requiring him to file proper tax returns and as a result was sentenced to prison throughout this proceeding however petitioner has contended that he was not required to file tax returns for the years in issue petitioner filed a frivolous reply to the answer a frivolous response to requests for admissions anda frivolous response to the court's order to show cause under rule f in an order deeming certain matters stipulated the court stated we have concluded in this order that a substantial number of petitioner's responses were evasive or not fairly directed to the proposed stipulation should petitioner persist in conducting the litigation in this manner further sanctions may be imposed petitioner's attention is directed to sec_6673 of the internal_revenue_code which provides that whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position is frivolous or groundless the court may reguire the taxpayer to pay a penalty of up to dollar_figure order dated date less than weeks after the date of that order petitioner served on respondent frivolous requests for admissions repeating his allegations that his compensation was not taxable_income shortly before trial petitioner attempted to withdraw his petition again asserting a variety of frivolous arguments notwithstanding repeated warnings petitioner persisted in ignoring the facts and law applicable to his case his conduct was patently willful because he was on notice of the lack of merit to his claims his positions were taken in bad faith we conclude that petitioner's conduct in this case justifies a penalty under sec_6673 in the amount of dollar_figure see 792_f2d_91 7th cir affg tcmemo_1985_237 102_tc_137 affd 53_f3d_799 7th cir singer v commissioner tcmemo_1990_222 affd without published opinion 935_f2d_1282 3d cir both of respondent's motions will be granted an appropriate order and decision will be entered
